DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Reply filed on 07/29/2021. Claims 1-9 and 11-20 are pending in the case. Claims 1, 9, and 17 are independent claims.

Response to Arguments
Applicant's prior art arguments have been fully considered and are persuasive. Accordingly, these rejections are hereby withdrawn.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  claims 1 and 9 recite “an update cycle in order change,” which appears to be a grammatical deficient typo.  Appropriate correction is required.

Reasons for Allowance
Pending resolution to the formal matters above the Application is allowable.
The following is a statement of reasons for allowance.
The prior art made of record does not teach, make obvious or suggest the claim limitations of independent claims 1, 9, and 17 as summarized below.
Kataeva et al. (Kataeva, Irina, Farnood Merrikh-Bayat, Elham Zamanidoost, and Dmitri Strukov. "Efficient training algorithms for neural networks based on memristive crossbar circuits." In 2015 International Joint Conference on Neural Networks (IJCNN), pp. 1-8. IEEE, 2015) a voltage adjustment 
Yu et al. (U.S. Pat. App. Pub. No. 2016/0049195) is directed to a resistive architecture. The resistive architecture can be used to perform update and matrix multiplication operations with parallelism. A cross point resistive network and switchable paths are used in the architecture, where the cross point resistive network has variable resistive elements and conductive lines. The switchable paths are connected to the conductive lines so that the plurality of switchable paths can selectively interconnect groups of the conductive lines. This allows subsets of the variable resistive elements to each provide a combined variable conductance. In this way, each dictionary weight can be represented by the combined variable conductance of one of the subsets.
Nugent (U.S. Pat. App. Pub. No. 2007/0176643) teaches a universal logic gate that uses a resistive connections. The resistive connections are used to implement a plasticity mechanism based on a plasticity rule. In particular, the voltage pulses are applied in changing the value of the learning rate.
Gokmen et al. (Gokmen, Tayfun, and Yurii Vlasov. “Acceleration of deep neural network training with resistive cross-point devices: Design considerations." Frontiers in neuroscience 10 (2016 Jul 21): 333) teaches that during the update cycle Δwmin is the change in the weight value due to a single coincidence event, and the parameter Δgmin is proportional to Δwmin through the amplification factor defined by peripheral circuitry.
In contrast, the disclosed invention, as recited in independent claims 1, 9, and 17, requires varying the amplitude of the input voltage signal and that the amplitude of the input voltage signal is tuned during an update cycle in order change a magnitude of a minimum update of conductance to control the learning rate.

Conclusion
This application is in condition for allowance except for the following formal matters: claims 1 and 9 recite “an update cycle in order change,” which appears to be a grammatical deficient typo.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRG/Examiner, Art Unit 2123
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123